      Case 4:21-cv-00279 Document 8-3 Filed on 04/27/21 in TXSD Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

 PHILLIPS 66 COMPANY,                              §
                                                   §
                 Plaintiff,                        §
                                                   §
 v.                                                §    Civil Action No. 4:21-cv-00279
                                                   §
 RAAJ UNOCAL LUBRICANTS LIMITED,                   §
                                                   §
                 Defendant.                        §
                                                   §


                                              ORDER

       After considering Plaintiff Phillips 66 Company (“Plaintiff”) Motion to Extend Time for

Service, and for good cause shown, the Court finds the motion should be GRANTED.

       The Court orders that Phillips 66 Company shall have until April 28, 2022 to serve the

Complaint and Summons on Defendant Raaj Unocal Lubricants Limited. The Court further

orders that the current initial pretrial and scheduling conference is reset until June 30, 2022.



       SIGNED on                               , 2021, at Houston, Texas.




                                                   Vanessa D. Gilmore
                                                   United States District Judge
